 In the Matter of GENERAL MOTORS CORPORATION', OLDSMOBILE DIVISION,KANSAS CITY, Mo.andINTERNATIONAL UNION, UNITED AIITOMOBILE,AIRCRAFT AND- AGRICULTURAL IMPLEMENTWORKERS OF AMERICA,C. I. O.Jurisdiction:ordnance manufacturing industry.,Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:production and"maintenance em-ployees and mechanical employees in engineering department shops at Com-pany's forging and machining plants, with , specified exclusions ; bargaininghistory upon a single-plant basis held not conclusive in view of changes pro-duced by conversion of plants to war production.Mr. Eugene Melson,of Kansas City, Mo., for the Board.-Mr. Henry M. HoganandMr. Denton Jolly,of Detroit, Mich., forthe Company. - "-'Mr, Maurice, SugarandMr. Ernest Goodman,of Detroit, Mich., forthe C. I. O.-Mr. Herbert S. Thatcher,ofWashington, D. C., for the A. F. of L.Mr. Seymour J. Spelmnan,of counsel to the Board. -DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America, C.I.0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Motors Corporation, Oldsmobile Division,' Kansas City, Mis-souri,' herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before CharlesE. Persons, Trial Examiner.Said hearing was.held in Kansas'City,Missouri, on August 20, 1942.The Company, the C. I. O. and Inter-1The name of the Companyappears ascorrected at the hearing.45 N L R B., No 3.11 12DECISIONSOF NATIONALLABOR RELATIONS BOARDnational Union, United Automobile Workers of America, A. F. of L.,herein called the A. F. of L., appeared, participated, and were -af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made - at the hearing are free from prejudicialerror -and are hereby affirmed.On September 1, the A. F. of L. re-quested oral argument-before the Board.This request was denied.OnSeptember 9, 12, and 14, respectively, the A. F. of L., the Company,,andthe C. I. O. filed briefs which have been considered by the Board.Upon the entire record in the case, the Board makes' the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY.General Motor Corporation, a Delaware corporation having its prin-cipal.office and place of business in Detroit, Michigan, has been en-gaged in the business of the manufacture, distribution, and sale ofautomobiles and related products.GeneralMotors Corporation,-Oldsmobile Division, has,-since March 1, 1942, maintained and oiler-ated a factory at Kansas City, Missouri, for the production of shellprojectiles under-contract with the United States Army.A-substan-tial portion of the raw materials used at the Kansas City, Missouri,plant, is transported from States other than the State of Missouriand a substantial portion of the finished products from' said plant.is shipped to States other than the- State of Missouri.The Companyconcedes that it is engaged in commerce within-the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America is a labor organization affiliatedwith the Congress of Industrial" Organizations, admitting to mem-bership employees of the Company.International Union, United Automobile Workers of America, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONOn January 9, 1942, the C. I. O. informed the Company that itrepresented a majority of the Company's production and maintenanceemployees at the Fisher Body plant in Kansas City, Missouri, andrequested recognition as their exclusive bargaining agent PTheAs will appear in Section IV,iufra,the C' I. O. was thenbargaining agent for theCompany's employees in the Chevrolet plant located within thesame inclosure. GENERAL MOTORS CORPORATION,OLDSMOBILE^DIVISION13'Company stated' that- these employees were, covered inan existingcontract with the A. F'. of L. and refusedto recognizethe C. I. 0.without certification by the Board.'A statement of the FieldExaminer,made a part of therecord inthe case," shows that the C. I. 0. and A. F. of L. each'represents asubstantial number of the employees in the unit hereinafter foundappropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe C. I. 0. seeks to establish one over-all unit embracing all pro-duction and maintenance employees in the Company's forging (formerNew Car Conditioning) plant and in the machining (former FisherBody) . plant.The A. F. of L. contends that the employees in, eachof the two plants should constitute separate units and urges that thepetition should be dismissed.All parties are agreed as.tothe classifi-cations of employees to be included in the unit or units.Until February 1942, General Motors Corporation. was engaged inthemanufacture of automobiles at Kansas City, Missouri.Threeplants, located within one inclosure, were involved in this production-the Fisher Body.plant, the Chevrolet plant, and the New Car Con-ditioning plant.In addition, there was one office building, part ofwhich was devoted to Fisher Body and part to Chevrolet. The NewCar Conditioning plant and the Chevrolet plant were known collec-tively as the Chevrolet area.The Chevrolet area plants and the FisherBody plant were administered by two different plant managers,supervisory and clerical staffs, and constituted separate division of3The statement of the Field Examiner concerning representation'claimsof the C. I. 0.-and the A.-F. of L.was based on a pay-roll check made after the hearing, but the partiesstipulated that it mightbe includedin the record with the same effect as if it had beenoffered and received as an exhibitat thehearing4The Field Examinerstatedthat he checkedthe complete membership records of theC. I 0 and theA F of L against the Company's pay roll of September 16, 1942.Hesummarized his findings as followsMemberTotalship inem-UAW-AFLUAW-CIObothor-Neitherployeesganiza-tions-Total plant -------------------------------1,4277118791263100Machine (Fisher) Plant a-----------------1113685581124693Forging(New CarConditioning)Plant a_2757268177Intermittent Employees 3_______________391930110----------1,427711879263100iThe figure for membership in both organizations is included in membership totals of each organi-zation2As will be noted in Section IV,infra,two plants are involved in this proceeding3An intermittent employee works alternately in both plants. 14-DECISIONS OF -NATIONAL, LABOR RELATIONS BOARDthe General Motors Corporation. In February .1942, the Companysuspended automobile production and began to convert 'the plants tothe manufacture of shells for the United States armed forces.Whenthe change-over is completed, the New Car Conditioning plant will bedevoted to the forging of shells, and the Fisher Body plant willmachine them.5In May 1940, the A. F. of L. was certified by the board as thebargaining agent for the employees in the Fisher plant, and in June1941 the C. I. 0. was certified as bargaining agent for the employeesof the Chevrolet area.°Prior to and since these certifications, the twoplants have been treated by the Company and the Unions as separateentities for the purposes of collective bargaining, with the C. I. 0.representing employees of the Chevrolet and the A. F. of L. employeesof the Fisher plant.During this period each union has had contractswith the Company on behalf of employees in the unit represented byit.During conversion most employees were laid off. In the processof rehiring the Company used a consolidated or dove-tailed senioritylist of the Chevrolet plants and the Fisher Body plant.The C. I. 0.was in accord with this rehiring plan, but the A. F. of L. opposed it asa violation of its contract.Hiring from this dove-tailed list continueduntil May 1942, when it was discontinued at the insistence of the A. F.of L.The combined seniority list contains 2,000 names and theCompany states that all rehiring has been and will be done from thatlist.At the present time, employees for the machining plant arebeing hired from the seniority list of the former Fisher plant andemployees for the forging 'Plant are being hired from the senioritylist of the former Chevrolet plants.The A. F. of L. argues that the employees in each of the twoplants should continue to be treated as separate units and to bebargained for separately, because of the physical separation of thetwo buildings, the present rehiring plan, and bargaining history.We do not agree.While bargaining history is relevant and oftenpersuasive in determining the appropriate unit, under all the cir-cumstances in' this case we are convinced that it is not conclusive.The conversion of the two plants to war production has producedchanges so -fundamental that the past history of bargaining has be-come an obsolete yardstick for the determination of the appropriateunit.Both plants are now engaged in the production of shells.5The other building of the Chevrolet area will not be devoted to war production, butwill maintain a small staff of about 40 employees for storage purposes.The C I O. is notrequesting inclusion of these employees in the unit, since the Chevrolet building is not en-,gaged in war work, is under a separate management, and is at present bargained forseparately by the C. I. 0.-IMatter of General Motors CorporationandInternational Union, U. AW. A. affiliatedwith the A F. of L et at.,24 N L R B 159;Matter of Chevrolet Kansas City Division,GeneralMotors CorporationandLocal#723, InternationalUnion,United AutomobileWorkers of America, affiliated with the Congress of Industrial Organizations,33 N. L.R. B. 27. GENERAL MOTORS CORPORATION,"-OLDSMOBILEi DIVISION15This process is. one' continuous operation, beginning in the former'New_ Car Conditioning plant where the'shells are forged and endingin, the former Fisher plant where they are machined.The shellsare trucked from one, building to the other along a concrete passage-way. It is clear that the two plants are functionally interdependentand in fact constitute a single integrated enterprise.In March 1942,the two plants which had been, up to that time, under separatemanagement, were both taken over by the Oldsmobile division ofGeneral Motors and are now administered by one local plant man-.ager and staff of the Oldsmobile division.There is now one laborrelations department, one personnel office, one employee entrance-in short, one managerial system covering the two plants.The Com-pany employs maintenance workers and material handlers, many ofwhom work alternately in both plants, and truck material from oneplant to another. If we were to find that the employees in eachplant constituted separate units, the Company and the Unions wouldbe faced with difficult problems in allocating these groups 'to theproper unit.7The A. F. of L. points out that the practice of bar-gaining with each plant as a separate unit has continued down tothe present when the process of a change-over is nearly completed.However; the Company acceded to a temporary continuation of thispractice on the insistence of the A. F. of L. pending a settlement bythe Board; and stated at the hearing that it, favors bargaining withboth plants as one unit.For these reasons, we find that the twoplants should be regarded as a single unit for the purposes of col-lective bargaining.We find that all production and maintenance employees, and me-chanical employees in engineering department shops at the Com-pany's forging and machining plants, in Kansas City, Missouri,excluding employees of sales, accounting, personnel, and industrialrelations departments, superintendents and assistant superintendents,general foremen, foremen, and assistant foremen, and all other per-sons working in a supervisory capacity including those having theright to hire and discharge and those whose duties include rec-ommendations as to hiring or discharging (but not leaders) andthose employees whose work is of a confidential nature, time-studymen, plant protection employees (but not including maintenancepatrolmen or fire patrolmen), all clerical employees, chief engineersand shift operating engineers in the power plant, designing (draw-ing board), production, estimating, and planning engineers, drafts-men and detailers.physicists, chemists, metallurgists, artists, designer7In fact, under the present interim arrangement, the grievance of an intermittent em-ployee is handled by the A. F. of L. if the grievance arises in the former Fisher plant,and by the C I. 0 if it arises in the former New Car Conditioning plant, irrespectiveof whether the particular individual was a member of A. F of L or C. I. 0, or whetherhe had formerly worked for Chevrolet or Fisher. 16-DECISIONS OF, NATIONAL, -LABOR RELATIONS-BOARDC4artists, clay plaster modelers, timekeepers, technical school students,indentured apprentices, and those technical or professional employeeswho are receiving training, kitchen and cafeteria help, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.B-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. ------DIRECTION OF ELECTION-By virtue of and pursuant .to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules, and Regulations-Series 2, as amended,it is, hereby,DIRECTED, that, as part of the investigation to ascertain repre-sentatives for the purposes, of collective bargaining with GeneralMotors Corporation, Oldsmobile Division, Kansas City,Missouri, anelection by secret, ballot shall be conducted as early as possible, butnot later than thirty,(30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Seven-teenth-Region, acting in this matter asagent, for the National LaborRelations Board, and subject to, Article III, Section 9, of said Rulesand Regulations, among the. employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said nay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by International Union, UnitedAutomobile, Aircraft and Agricultural hnp]ement Workers of Amer-ica, C. I. 0., or by International Union, United Automobile Workersof America, A. F. of L., for the purposes of collective bargaining, orby neither._MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Election.-6The classifications named above are substantially the same as those co,=ered by theprevious contracts between the Unions and the Company and, according to the agreementof the patties, can be applied equally well to one over-all unit or to to separate units